_____________

                                 No. 95-3686
                                _____________

Curtis Minter, Jr.,                      *
                                     *
              Plaintiff-Appellant,       *    Appeal from the United States
                                         *    District Court for the
      v.                                 *    District of Minnesota.
                                     *
Ford Motor Company,                  *       [UNPUBLISHED]
                                     *
              Defendant-Appellee.        *


                                _____________

                      Submitted:     June 12, 1996

                             Filed: June 19, 1996
                                _____________

Before LOKEN, JOHN R. GIBSON, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.

      Curtis Minter, Jr. filed this action alleging claims of employment
disability discrimination, in violation of the Americans with Disabilities
Act, 42 U.S.C. §§ 12101-12213; and retaliation, in violation of 42 U.S.C.
§ 1981 and Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-3.
The   district court1 granted summary judgment to Ford Motor Company,
concluding that all of Minter's claims fail as a matter of law and that no
genuine issues of material fact exist.          Minter appeals.


      We have carefully reviewed the record and the arguments presented on
appeal.    We find no error of law in the district court's grant of summary
judgment to Ford Motor Company, and an




       1
      The Honorable Paul A. Magnuson, Chief Judge, United States
District Court for the District of Minnesota.
opinion would have no precedential value.     Accordingly, we affirm the
judgment of the district court.   See 8th Cir. R. 47B.


     A true copy.


           Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    2